1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9         DAVID HOWELL,                                     Case No. 3:18-cv-00273-MMD-WGC

10                                         Plaintiff,               ORDER
               v.
11
          JOHN KEAST, et al.,
12
                                      Defendants.
13

14

15
     I.       DISCUSSION
16
              According to the inmate Nevada Department of Corrections database, Plaintiff is
17
     no longer incarcerated at Northern Nevada Correctional Center, and Plaintiff has not filed
18
     an updated address notification with the Court informing the Court of his current address.
19
     The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party
20
     must immediately file with the court written notification of any change of mailing address,
21
     email address, telephone number, or facsimile number. The notification must include
22
     proof of service on each opposing party or the party’s attorney. Failure to comply with
23
     this rule may result in the dismissal of the action, entry of default judgment, or other
24
     sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants
25
     Plaintiff thirty (30) days from the date of entry of this order to file his updated address with
26
     this Court. If Plaintiff does not update the Court with his current address within thirty (30)
27

28
                                                        1
1
     days from the date of entry of this order, the Court will dismiss this action without
2
     prejudice.
3
     II.    CONCLUSION
4
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
5
     with the Court within thirty (30) days from the date of this order.
6
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
7
     shall dismiss this case without prejudice.
8
            DATED: March 19, 2019.
9

10                                                UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
